Citation Nr: 0840068	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  03-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
residuals of rheumatic fever with arthralgia of multiple 
joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1964 to May 
1965 and from June 1969 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO rating decision that, in 
pertinent part, denied an increase in a 10 percent rating for 
residuals of rheumatic fever with arthralgia of multiple 
joints.  

A May 2002 RO decision increased the rating for the veteran's 
service-connected residuals of rheumatic fever with 
arthralgia of multiple joints to 20 percent, effective 
November 29, 2000.  Since that grant does not represent a 
total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In December 2003, the veteran testified at a 
Travel Board hearing at the RO.  

In June 2004 and August 2005, the Board remanded this appeal 
for further development.  In December 2006, the veteran 
testified at another Travel Board hearing at the RO.  The 
Board subsequently remanded this appeal for further 
development in August 2007.  


FINDING OF FACT

The veteran's residuals of rheumatic fever with arthralgia of 
multiple joints are manifested by no more than a well 
established diagnosis with one or two exacerbations a year.  
The veteran's current joint problems are not related to his 
rheumatic fever.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of rheumatic fever with arthralgia of multiple 
joints have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), that for a claim for increased compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flore, supra.  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in September 2003 and June 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  An 
August 2007 letter (albeit listing a different issue) also 
advised the veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in August 2008.  

Additionally, the Board finds it pertinent that at the 
December 2006 Board hearing, the veteran and his 
representative essentially discussed the schedular criteria 
for an increased rating for his claimed disabilities.  For 
example, the veteran specifically listed the joints that he 
claimed were affected by his residuals of rheumatic fever 
such as the fingers, shoulders, elbows, knees, and ankles.  
He also referred to swelling and pain in those joints as well 
as limping.  The Board also notes that VA examinations dated 
in April 2002, July 2004, and July 2008, all discussed 
aspects of the schedular criteria for an increased rating for 
residuals of rheumatic fever with arthralgia of multiple 
joints.  Therefore, a remand for additional notification 
regarding criteria with which the veteran and his 
representative are already quite familiar would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service VA treatment 
records; VA examination reports; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service medical records; post-service 
VA treatment records; and VA examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).  

Rheumatoid arthritis as an active process with 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating warrants a 100 
percent disability rating; with less symptomatology than the 
criteria for a 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods a 60 percent 
evaluation is assigned; with symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year a 40 percent evaluation 
is assigned; and one or two exacerbations a year in a well-
established diagnosis warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined 
with the residual ratings for limitation of motion or 
ankylosis; rather, the higher evaluation should be assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  

VA treatment records dated from November 1999 to March 2002 
show that the veteran was treated for numerous disorders, 
including complaints as to residuals of rheumatic fever and 
joint problems.  

For example, a January 2000 entry noted that the veteran 
reported that he had chronic rheumatic heart disease and that 
he took a pill of Penicillin everyday for two or three 
decades.  The assessment included a demand for antibiotic 
medication.  A February 2000 entry also noted that the 
veteran reported that he had a history of rheumatic fever and 
that he requested a refill for Penicillin.  Another February 
2000 entry noted an assessment of history of rheumatic fever 
on Penicillin prophylaxis.  A May 2000 entry indicated that 
the veteran had complaints including left wrist pain.  It was 
noted that an ANA rheumatoid arthritis facto was negative.  
The assessment included non-specific arthritis.  

A November 2000 VA treatment entry noted, as to history, that 
the veteran had some history of non-specific arthritis.  It 
was also reported that the veteran had a chronic history of 
rheumatic fever and that he was on daily Penicillin 
suppressant therapy.  The assessment included history of 
rheumatic fever presently on Penicillin suppressive 
treatment.  

An April 2002 VA orthopedic examination report noted that the 
veteran reported that his fingers and knees were his worst 
joints for pain.  It was noted that he also described some 
pain in the shoulders, knees, and ankles, with the left knee 
and right ankle being worse than the right knee and left 
ankle.  The veteran reported that he had pain in those joints 
as well as morning stiffness and a history of swelling.  He 
indicated that any physical activity exacerbated the pain in 
the joints and that he would also notice more pain when he 
would get up in the morning with stiffness in the joints, 
especially the hand joints.  He stated that there were no 
alleviating factors, but that he did take aspirin.  The 
veteran denied any history of injuries to any of the joints 
except for the right ankle which he reported was injured 
aboard a ship in the military.  He indicated that the right 
ankle would periodically swell up and that he would have 
pain.  It was noted that the veteran was currently using a 
right ankle brace and a left knee brace.  The veteran 
indicated that he had arthritis of the hand joints and that 
he could not work because of the joint pains.  He reported 
that he had been unemployed since 1996 or 1997 and that he 
previously worked as a handyman and as a laborer.  He stated 
that he had pain and stiffness in the hand joints mostly in 
the morning.  The veteran also reported that he had decreased 
grip strength.  It was noted that the veteran was right-
handed.  

The examiner indicated that the veteran was not in acute 
distress, but that he moved slowly to get ready for the 
examination.  The examiner stated that the veteran did not 
use an assistive device and that he ambulated with a slight 
limp favoring the left knee.  The examiner reported that 
examination of the left knee revealed slight puffiness, but 
that, otherwise, no effusion was noted.  The examiner 
indicated that there was tenderness noted around the patella, 
but that there was no joint line tenderness at the present 
time.  It was reported that the left knee flexed completely 
to 140 degrees and that it extended to 0 degrees, but the 
movements were associated with pain.  The examiner indicated 
that no crepitus was noted and that the veteran wore a left 
knee brace for instability.  The examiner stated that 
examination of the right knee was unremarkable.  

The examiner reported that examination of the right ankle 
revealed no swelling or effusion and that there was 
tenderness over the lateral aspect.  The examiner indicated, 
as to range of motion, that there was full dorsiflexion and 
plantar flexion.  The examiner stated that the veteran had 
pain with dorsiflexion beyond 15 degrees and that inversion 
was noted to be more painful.  It was reported that the 
veteran was unable to do deep knee bends and that he was 
unable to walk on his heels and tiptoes.  The examiner did 
not refer to the veteran's left ankle.  The examiner 
indicated that examination of the veteran's shoulders 
revealed mild tenderness anteriorly.  As to range of motion, 
the examiner stated that there was forward flexion beyond 160 
degrees and abduction beyond 150 degrees that was noted to be 
moderately painful.  The examiner stated that the veteran's 
shoulders rated externally and internally to 90 degrees, but 
that there was associated pain with external rotation beyond 
70 degrees.  The examiner remarked that no crepitus was noted 
with movements of the shoulders.  

The examiner indicated that examination of the veteran's 
hands revealed no swelling of the hand joints, but that there 
was tenderness of the interphalangeal and metacarpophalangeal 
joints in several of the veteran's fingers.  It was noted 
that the veteran had an amputation of the distal part of the 
distal phalanx of the left index finger that was not service-
related.  The examiner noted that the veteran complained of 
stiffness, tightness, and pain when he made a complete fist, 
but that he had a good grip and strength in both hands.  The 
diagnoses were arthritis, acromioclavicular joints, 
bilaterally, and of the right ankle joint, and arthralgia of 
the hands, knees, and left ankle.  The examiner indicated 
that the veteran had a history of an injury to the right 
ankle which he related to service.  It was noted that the 
functional loss due to pain and arthritis/arthralgia of 
multiple joints was mild to moderate.  

VA treatment records dated from April 2002 to April 2004 show 
treatment for multiple disorders.  

A July 2004 VA orthopedic examination report noted that the 
veteran's claims file was reviewed.  The veteran complained 
of pain in both shoulders, the right ankle, both elbows and 
in his hands.  He stated that a major complaint was that he 
was slowing down.  He indicated that he had flare-ups of pain 
in his right ankle every two days that would last for a day.  
The veteran reported that his other joints ached constantly 
and that they would get worse with increased physical 
activity.  He noted that his symptoms would be worse in cold 
and damp weather and that his medications partially 
controlled his pain.  It was noted that the veteran used 
special shoes and a knee brace.  The veteran indicated that 
he worked as a handyman from 1970 to 1992, but that his joint 
pains precluded him from ongoing employment.  He stated that 
he was able to walk one-half mile and that he had no problems 
with activities of daily living including dressing, bathing, 
and grooming himself.  He reported that he had a table saw 
three years earlier that resulted din the amputation of the 
terminal phalanx of his left index finger.  It was noted that 
the veteran had required no hospitalizations for his joint 
problems since his initial hospitalization in service for 
rheumatic fever.  

The examiner reported that the veteran got on and off the 
examining table without any problems and that he walked 
without a limp.  As to the examination of the veteran's 
ankles and feet, the examiner reported that dorsiflexion was 
60 degrees for the right ankle and 65 degrees for the left 
ankle.  Plantar flexion was 0 degrees on the right and -15 
degrees on the left.  The examiner stated that both lower 
extremities had +1 and +2 pitting edema and that both ankles 
were slightly swollen, but non-tender.  It was noted that 
there appeared to be no instability.  The examiner indicated 
that subtalar motion was unrestricted and not associated with 
pain and that there appeared to be no valgus or varus 
deformity of the calcaneus in relation to the vertical tibial 
axis, bilaterally.  As to examination of the veteran's knees, 
the examiner indicated that range of motion of the right knee 
was from 0 to 120 degrees.  It was noted that range of motion 
of the left knee was from 0 to 135 degrees.  The examiner 
reported that there was no joint effusion present, 
bilaterally, and that there was no medial/lateral or 
anterior/posterior instability noted, bilaterally.  The 
examiner stated that there was no patellofemoral crepitus or 
pain.  

The examiner indicated as to the examination of the veteran's 
hand and wrists, that he had full range of motion of the 
fingers of both hand, with good grasp, bilaterally.  The 
examiner stated that there was no joint deformity of either 
hand, with the exception of the amputation of the terminal 
phalanx of the left index finger.  The examiner reported that 
the veteran was able to dorsiflex the right wrist to 80 
degrees and volar flex to 70 degrees.  As to the left wrist, 
the veteran was able to dorsiflex to 70 degrees and volar 
flex to 70 degrees.  It was noted that all of the activities 
were not associated with pain.  The examiner noted that 
examination of the veteran's elbows showed that he was able 
to flex the right elbow to 135 degrees and extend it to 0 
degrees.  The veteran was able to flex to the left elbow to 
145 degrees and to extend it to 0 digress.  The examiner 
indicated that pronation was 80 degrees and supination was 85 
degrees, both bilaterally.  The examiner indicated that 
radial deviation was 20 degrees, bilaterally, and that ulnar 
deviation was 30 degrees, bilaterally.  It was noted that 
such activities were performed without pain.  The examiner 
noted that examination of the veteran's shoulders indicated 
that the veteran was able to forward flex the right shoulder 
to 150 degrees and to forward flex the left shoulder to 175 
degrees.  The examiner indicated that abduction was 150 
degrees on the right and 145 degrees on the left.  It was 
noted that internal and external rotation were both 85 
degrees, bilaterally.  

The examiner stated that the veteran had negative impingement 
signs, bilaterally, with no tenderness.  The examiner 
indicated that there was pain and limitation of all motion of 
the veteran's shoulders.  The examiner indicated there 
appeared to be no neurological deficits of either the upper 
or lower extremities when the veteran's sensory, motor, and 
reflexes were checked.  The examiner also discussed X-ray 
reports for appropriate joints.  The examiner stated that 
there appeared to be an increase in loss of function after 
repetitive motion due to fatigue, weakness, lack of 
endurance, and pain of both shoulders and knees to a moderate 
degree.  

The diagnoses were degenerative joint disease of both hands, 
mild; degenerative joint disease of both shoulders at the 
acromioclavicular joint; and history of rheumatic arthralgia.  
The examiner commented that it was not likely that the 
veteran's service-connected residuals of rheumatic fever and 
multiple joint arthralgias included a disorder of the nerves 
of the arms or legs.  The examiner stated that there appeared 
to be no residuals of rheumatic fever that affected any 
abnormality of the veteran's wrists and fingers.  The 
examiner remarked that any loss of function and motion noted 
was, in his opinion, secondary to the nonservice-connected 
degenerative joint disease of the affected parts.  It was 
noted that no atrophy secondary to the service-connected 
disability could be identified.  The examiner indicated that 
he did not find any disability of the nerves, muscles, or 
joint structures secondary to the veteran's service-connected 
disability.  The examiner indicated that the veteran's 
service-connected disability was not the cause of the 
decreased function secondary to repetitive motion.  The 
examiner stated that from an orthopedic point of view, the 
veteran should, in his opinion, be able to perform average 
employment in a civilian occupation.  

VA treatment records dated from September 2004 to August 2007 
refer to continued treatment for multiple disorders.  

The most recent July 2008 VA orthopedic examination report 
noted that the veteran's claims file, including his service 
medical records, was reviewed.  The examiner discussed such 
records in some detail.  It was noted that the veteran 
believed that he had aching in his joints caused by his prior 
rheumatic fever and that his joints had worsened since the 
previous examination.  The veteran reported that he had not 
had any changes in treatment or any symptoms of rheumatic 
since the time of the last examination.  The examiner 
indicated that the veteran did not report symptoms of 
rheumatic arthritis and that he had suffered any weight loss 
in the interval.  The examiner stated that the veteran did 
not report constitutional symptoms compatible with rheumatoid 
arthritis in the interval since the last examination and that 
he reported no incapacitating episodes caused by joint 
problems since that time.  

The veteran complained of his joints aching in his hands, 
both elbows, both knees, and both ankles.  He stated that his 
hands, elbows, knees, and ankles ached every day and that 
taking aspirin helped relieve the aching in his joints.  It 
was noted that the veteran did not report any flare-ups, that 
he did not use a brace or assistive device, and that he had 
not undergone any surgery.  The veteran reported that he was 
retired and that he did not have any difficulty with his 
activities of daily living.  He indicated that he believe 
everything was slower.  He indicated that after he stood for 
30 minutes, his ankles and knees would ache and he would need 
to change position.  

The examiner reported that there were no physical signs of 
rheumatoid arthritis noted in any of the veteran's joints.  
The examiner also stated that there was no swelling, redness, 
or heat noted in any his joints.  It was noted that no 
rheumatoid papules were palpated in any of the veteran's 
joints.  As to the veteran's elbows and forearms, the 
examiner indicated palpation was normal, bilaterally.  As to 
range of motion, the examiner indicated that right and left 
elbow flexion was from 0 to 135 degrees, with no pain, and 
mild discomfort from 135 to 145 degrees.  It was noted that 
there was no additional limitation.  The examiner noted that 
right and left elbow extension was to 0 degrees with no pain 
and no additional limitation.  The examiner noted that right 
and left forearm pronation was from 0 to 80 degrees with no 
pain and mild discomfort at the extremes.  It was noted that 
there was no additional limitation.  The examiner indicated 
that right and left forearm supination was from 0 to 85 
degrees with no pain and no additional limitation.  

The examiner indicated that palpation of the veteran's knees 
was normal, bilaterally, and that there was no swelling or 
deformity.  The examiner reported that the veteran's gait was 
normal.  As to range of motion, the examiner stated that 
flexion of the right knee was from 0 to 120 degrees with no 
pain and discomfort from 120 to 130 degrees.  The examiner 
indicated flexion of the veteran's left knee was from 0 to 
110 degrees with no pain and discomfort from 110 to 125 
degrees.  The examiner reported that extension of both knees 
was 0 degrees, bilaterally, with no pain.  It was noted that 
there was no additional limitation noted as to the veteran's 
knees and that stability was normal, bilaterally.  The 
examiner stated that palpation of the veteran's ankles was 
normal, bilaterally.  As to range of motion, the examiner 
indicated that dorsiflexion of both ankles was from 0 to 20 
degrees, bilaterally, with pain at the extremes, and no 
additional limitation.  Plantar flexion of the veteran's 
ankles was from 0 to 45 degrees, bilaterally, with no pain 
and no additional limitation.  The examiner indicated that 
palpation of all of the veteran's fingers was normal and that 
there was no selling and no deformity noted in any finger of 
the veteran's right hand.  The examiner noted that the 
veteran had a traumatic amputation of the tip of his left 
index finger and that it had no fingernail.  The examiner 
indicated that the proximal interphalangeal joint was intact 
in the veteran's left ring finger.  The examiner also 
reported the ranges of motion of all of the veteran's 
fingers.  The examiner indicated that opposition, strength, 
and dexterity of the veteran's hands were normal, 
bilaterally.  

The diagnoses were no evidence of rheumatoid arthritis; no 
residuals from prior rheumatic fever; no recurrence of 
rheumatic fever; mild osteoarthritis of the right ankle; mild 
chronic strain both knees, due to aging; mild chronic strain 
both hands, due to aging, and mild chronic strain both 
elbows, due to aging.  The examiner indicated that he had 
located no evidence of rheumatoid arthritis in his review of 
the veteran's claims file and that no X-rays showed changes 
diagnostic of rheumatoid arthritis.  The examiner stated that 
the veteran's sed rate had been normal and that his 
rheumatoid factor was negative.  The examiner commented he 
found no evidence of recurrence of rheumatic in his claims 
file review and that the veteran had not had any symptoms of 
rheumatic fever in 40 years.  The examiner also remarked that 
there was no evidence of any residuals from rheumatic fever 
in his review of the veteran's claims file and that the 
veteran's cardiac evaluation had been normal.  It was noted 
that the veteran had no recurrent rheumatic fever and that 
his current joint symptoms were not related to rheumatic 
fever.  The examiner indicated that the current symptoms in 
the veteran's joints were due to osteoarthritis and to the 
effects of forty years of aging.  

Based on the medical evidence, the Board finds that the 
veteran's residuals of rheumatic fever with arthralgia of 
multiple joints is not more than 20 percent disabling under 
Diagnostic Code 5002.  It is important to note that the 
veteran is only service-connected of residuals of rheumatic 
fever with arthralgia of the multiple joints.  He is not 
service-connected for degenerative arthritis of any of his 
joints.  The most recent July 2008 VA orthopedic examination 
report related diagnoses of no evidence of rheumatoid 
arthritis; no residuals from prior rheumatic fever; no 
recurrence of rheumatic fever; mild osteoarthritis of the 
right ankle; mild chronic strain both knees, due to aging; 
mild chronic strain both hands, due to aging, and mild 
chronic strain both elbows, due to aging.  The examiner 
specifically indicated that the veteran had no recurrent 
rheumatic fever and that his current joint symptoms were not 
related to rheumatic fever.  The examiner indicated that the 
current symptoms in the veteran's joints were due to 
osteoarthritis and to the effects of forty years of aging.  

Additionally, the Board observes that the prior July 2004 VA 
orthopedic examination report related diagnoses of 
degenerative joint disease of both hands, mild; degenerative 
joint disease of both shoulders at the acromioclavicular 
joint; and history of rheumatic arthralgia.  The examiner 
indicated that he did not find any disability of the nerves, 
muscles, or joint structures secondary to the veteran's 
service-connected residuals of rheumatic fever with 
arthralgia of multiple joints.  The examiner also stated that 
the veteran's loss of function and motion in his joints was 
secondary to his nonservice-connected degenerative joint 
disease of the affected parts.  The Board notes that recent 
VA examinations have found no evidence of rheumatoid 
arthritis, either as an active process, or as residuals of 
any previously active rheumatic fever.  Although the veteran 
has continued to complain of pain in multiple joints 
(specifically his hands, elbows, knees, and ankles), these 
complaints have not been attributed to his service-connected 
residuals of rheumatic fever with arthralgia of multiple 
joints.  Rather, such disorders have been attributed to 
osteoarthritis (or degenerative joint disease) and to aging.  
Therefore, the veteran's residuals of rheumatic fever with 
arthralgia of multiple joints is clearly not manifested by 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year as required for an increased 40 percent rating.  As 
noted above, there are no chronic residuals that require 
rating under other appropriate diagnostic codes for the 
specific joints involved.  

The Board has considered all potential applicable diagnostic 
codes.  No diagnostic code, however, provides bases for a 
higher rating.  The Board has also considered whether the 
record raises the matter of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  The Board notes the veteran is 
currently retired.  Although he has indicated that his 
residuals of rheumatic fever with arthralgia of multiple 
joints affected his employment, the evidence does not reflect 
that such disability, alone, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned ratings), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Based on the 
foregoing, the Board finds that referral for consideration of 
assignment of extra-schedular ratings is not warranted.  38 
C.F.R. § 3.3219(b)(1).  

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for residuals of rheumatic 
fever with arthralgia of multiple joints.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

An increased rating for residuals of rheumatic fever with 
arthralgia of multiple joints is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


